                  Case 1:21-cv-02682-LJL Document 15 Filed 04/30/21 Page 1 of 2

                           Cox Padmore Skolnik & Shakarchy LLP
                                                    Attorneys at Law



Ralph N. Gaboury, Esq.
Of Counsel
Also admitted in
Massachusetts and Rhode Island
                                                                 April 30, 2021
       Via ECF Filing

       Hon. Lewis J. Liman, U.S.D.J.
       United States District Court
         for the Southern District of New York
       500 Pearl Street, Room 701
       New York, NY 10007

               Re:      Green Star Energy Solutions, LLC v. Edison Properties, LLC et al
                        (SDNY 1:21-cv-02682-LJL)

                        Plaintiff’s Request to Extend Briefing Schedule on Defendants’ Motion

       Dear Judge Liman:

               This firm represents plaintiff Green Star Energy Solutions, LLC (“Plaintiff”) in the above-
       referenced matter. Pursuant to Fed. R. Civ. P. 6(b)(1)(A), Plaintiff respectfully requests that the briefing
       schedule on Defendants’ motion to sever claims and for other relief filed April 5, 2021, as ECF Nos. 4-8
       (“Defendants’ Motion to Sever”) be extended by 1 week. As required by Section 1(C) of Your Honor’s
       Individual Practices in Civil Cases, Plaintiff states the following:

              (1) the current briefing schedule on Defendants’ Motion to Sever is: opposition papers to be filed
       by May 7, 2021; and reply papers in further support of the motion to be filed by May 21, 2021;

               (2) on April 7, 2021, counsel for defendants Edison Properties, LLC, Edison Construction
       Management LLC, Pasquale Suriano and Joseph Pipia (“Edison-Parties’ Counsel”) filed a consented
       request to extend the briefing schedule on the motion, which was the first such request for an extension of
       time on the motion;

               (3) the Court granted that request on April 8, 2021, by electronic docket entry at ECF No. 11;

              (4) in a phone call earlier today, April 30, 2021, the Edison-Parties’ Counsel stated that he does
       not consent to this request, stating his reason as being related to actions being taken in the Hollister
       bankruptcy proceeding pending before the District of New Jersey Bankruptcy Court; and

              (5) the date of the parties’ next scheduled appearance before the Court is today, April 30, 2021 at
       4:00 PM.




                    630 Third Avenue 23rd Floor New York, NY 10017-6735 212-953-6633 212-949-6943 (Telefax)
                                                          www.cpsslaw.com
       ________________________________________________________________________________________________________
                                        A Partnership including Limited Liability Partnerships

                     Denver                             Great Neck                           Hackensack
                  303-839-9191                         516-829-1080                         201-489-0050
                   Case 1:21-cv-02682-LJL Document 15 Filed 04/30/21 Page 2 of 2
Hon. Lewis J. Liman, U.S.D.J.                                                           Cox Padmore Skolnik
United States District Court for the Southern District of New York
April 30, 2021                                                                             & Shakarchy LLP
Page 2                                                                                                   Attorneys at Law




                As good cause for this requested extension, Plaintiff respectfully contends that it needs an
        additional week to adequately prepare its opposition to Defendants’ Motion to Sever because:

                 (1) Exhibit A to the Declaration of Pasquale Suriano, relied upon by Plaintiff in its Memorandum
        of Law, was filed with missing pages, as discussed between counsel earlier today, requiring extra time to
        review now that counsel has supplied those pages via electronic mail (but has not yet corrected the copy
        filed with the Court);

                 (2) the Edison-Parties’ Counsel did not include copies of or hyperlinks to any of the numerous
        filings from the Hollister bankruptcy proceeding relied upon in the motion papers, making it time
        consuming and difficult to review those documents in connection with preparing opposition papers;

                (3) the 28 page Memorandum of Law submitted on the omnibus motion, which involves the
        interplay between removal of actions from state court, venue, bankruptcy and other topics, requires
        extensive legal research on multiple differing areas of the law; and

               (4) Plaintiff is seeking an extension of only 1 week to the briefing schedule, which is unlikely to
        have any significant prejudice or impact with respect to this proceeding or the Hollister bankruptcy
        proceeding.

                 Accordingly, Plaintiff respectfully contends it has good cause for this request, and requests that
        the briefing schedule on the motion be extended as follows:

                (i) Opposition to the Motion to be filed on or before May 14, 2021; and

                (ii) Reply in further support of the Motion to be filed on or before May 28, 2021.

                Thank you for your consideration of this request.

                                                                     Respectfully submitted,


                                                                     Ralph N. Gaboury

        cc:     Michael Ansell, Esq. (via ECF)
                Gregory Tuttle, Esq. (via ECF)
